SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934Date of Report (Date of earliest event reported): May 6, World Wrestling Entertainment, Inc.(Exact name of registrant as specified in its charter) Delaware 001-16131 04-2693383 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1241 East Main Street, Stamford, CT 06902 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (203) 352-8600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02. Results of Operations and Financial ConditionItem 9.01. Financial Statements and ExhibitsSIGNATUREEX-99.1 Item 2.02. Results of Operations and Financial Condition. On May 6, 2010, World Wrestling Entertainment, Inc. issued the press release furnished as Exhibit 99.1 to this Form 8-K to announce its financial results for its fiscal quarter ended March 31, 2010. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated May 6, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD WRESTLING ENTERTAINMENT, INC. By: /s/ George A. Barrios George A. Barrios ChiefFinancial Officer Dated:May 6,
